Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 is indefinite because it does not end with a period.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16, 20-24, 26-30 and 33-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al (US 2014/0364759).
Regarding claims 16 and 30, Choi et al disclose receiving a first biopotential signal obtained by a first capacitive sensor comprising electrode 12A and capacitor 140; receiving a second biopotential signal obtained by a second capacitive sensor comprising electrode 12B and capacitor150, the first capacitive sensor and the second capacitive sensor are positioned at different locations on a subject. See Figure 1A. (BJTs) 212 and 214 synchronize biopotential signals obtained by the first capacitive sensor and the second capacitive sensor by applying a time adjustment using current to biopotential signals obtained by at least one of the first capacitive sensor or the second capacitive sensor; wherein features in at least one of the first biopotential signal and the second biopotential signal are used to synchronise the biopotential signals obtained by the first capacitive sensor and the second capacitive sensor. See paragraph [0074]. A time adjustment using current is applied to bias transistors 212 and 214 to operate in a near-threshold nonlinear range of their respective IN curves. 
Regarding claim 20, the biopotential signals that are synchronised comprise the first biopotential signal sensed from electrode 12A and the second biopotential signal sensed from electrode 12B.  
Regarding claim 21, the biopotential signals that are synchronised comprise further biopotential signals detected by the first capacitive sensor comprising electrode 12A and capacitor 140 and the second capacitive sensor comprising electrode 12B and capacitor150.  
Regarding claim 22, the first biopotential signal and the second biopotential signal comprise information indicative of a first type of biopotential and the further biopotential signals detected by the first capacitive sensor comprising electrode 12A and capacitor 140 and the second capacitive sensor comprising electrode 12B and capacitor150 comprise information indicative of a second different type of biopotential.  
Regarding claim 23, the first biopotential signal and the second biopotential signal comprise electrocardiogram signals and the further biopotential signals comprise at least one of; electroencephalogram signals, electro-oculogram signals, electronystagmogram signals, electromyogram signals, electroneurogram signals, or skin potentials.  
Regarding claim 24, the processing comprises using filtering processes to remove noise from one or more of the biopotential signals. See paragraph [0029].  
Regarding claims 26 and 33, the biopotential signals obtained by the first capacitive sensor and the second capacitive sensor are received via wireless communication links comprising coupling 35.  
Regarding claims 27 and 34, the biopotential signals are obtained from more than two capacitive sensors comprising electrode 12C and capacitor160.  
Regarding claims 28 and 35, the control unit 18 provides a control signal for at least one of the capacitive sensors wherein the control signal causes the at least one capacitive sensor to be active for a first time period and inactive for a second time period. The nonlinear multi-stage sensor system of Choi et al has an intrinsic oscillation when no signal is present, inactive time period. As long as the input signal is inside a predetermined dynamic range where the multi-stage sensors are sensitive, the effect of input signal perturbation is noticeable, active time period.
Regarding claim 29, multiplex A/D converter 20 selects signal channels providing control signals to the capacitive sensors so that different capacitive sensors are arranged to detect the biopotentials at different times.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 17-19, 25, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 2014/0364759).
	Regarding claims 17 and 31, Choi et al teach biasing transistors 212 and 214 to operate in a near-threshold nonlinear range of their respective IN curves. One of ordinary skill in the art would have found it obvious to synchronize the biopotential signals by determining a delay between the first biopotential signal of electrode 12A and capacitor 140 and the second biopotential signal of electrode 12B and capacitor150 to distinguish the origins of the two signals.  
Regarding claims 18 and 32, Choi et al teach synchronising the biopotential signals comprises a time adjustment using current applied to bias transistors 212 and 214 to operate in a near-threshold nonlinear range of their respective IN curves, One of ordinary skill in the art would have found it obvious to combine the first biopotential signal and the second biopotential signal in the multiplex A/D converter 20 to reduce processing time by parallel processing the signals and to adjust the time alignment of the biopotential signals to provide a combined signal comprising features.  
Regarding claims 19 and 25, using a machine learning to recognize features and reconstruct a part of a biopotential signal are well recognized functions in the art. One of ordinary skill in the art would have found it obvious and without undue experimentation to implement a machine learning process to recognize features and reconstruct part of the biopotential signals in the device 10 of Choi et al. It would have been desirable to implement the machine learning process to adapt the device 10 to the changing characteristics of the features and the signal constructs.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Manuel whose telephone number is (571) 272-4952.
The examiner can normally be reached on regular business days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 
     /George Manuel/ 
Primary Examiner
Art Unit: 3792
6/29/2022